Case: 20-40769       Document: 00516289693        Page: 1    Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 21, 2022
                                   No. 20-40769                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel Perez-Espinoza,

                                                          Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-cr-2048-3


   Before Davis, Willett, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
             The question presented is whether the district court violated the
   defendant’s right to be present at sentencing. The answer is no. We therefore
   affirm.
                                         I.
             Manuel Perez-Espinoza is a Mexican national who obtained legal-
   resident status in the United States. In 2019, he was arrested for various drug
   offenses. He then pleaded guilty to one count of possession with intent to
Case: 20-40769      Document: 00516289693          Page: 2    Date Filed: 04/21/2022




                                    No. 20-40769


   distribute a controlled substance (methamphetamines) in violation of 21
   U.S.C. § 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2.
          At the sentencing hearing, the district court orally announced a
   sentence of 262 months in prison followed by 5 years of supervised release
   and a fine of $100. The court also imposed various conditions on Perez-
   Espinoza’s supervised release. Relevant here is the special condition that
   anticipated the Government’s likely decision to remove Perez-Espinoza. The
   district court stated: “[I]f [Perez-Espinoza] were to return to this country for
   any reason, he would be required to report to the nearest U.S. Probation
   Office within 72 hours.”
          One week later, the court entered a written judgment. Unlike the oral
   pronouncement, the written judgment imposed a condition that “[i]f the
   defendant returns, the defendant shall report to the nearest U.S. Probation
   Office immediately.”
          Thereafter, Perez-Espinoza timely appealed, challenging only the
   written judgment’s inclusion of an immediate-reporting requirement. We
   have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                         II.
          Perez-Espinoza argues that there’s a conflict between requiring him
   to report “immediately” and requiring him to report “within 72 hours.” We
   disagree.
          We hold that there is no material difference between the oral
   pronouncement and the written judgment. At sentencing, Perez-Espinoza
   heard that, as a condition of his supervised release, he would have to report
   to the Probation Office if he reentered the United States. He said nothing.
   He therefore cannot be heard to complain when the judgment later clarified
   his reporting obligation.




                                          2
Case: 20-40769     Document: 00516289693             Page: 3   Date Filed: 04/21/2022




                                      No. 20-40769


          It’s true that we’ve at least twice ordered the district court to amend
   the written judgment’s immediate-reporting requirement to the orally
   announced 72-hour-reporting requirement. See United States v. Gonzalez-
   Hernandez, No. 21-40180, 2022 WL 256354, at *1 (5th Cir. Jan. 26, 2022)
   (per curiam); United States v. Temetan, 828 F. App’x 203, 206 (5th Cir. 2020)
   (per curiam). But those opinions are unpublished, nonprecedential, and
   hence non-binding. See 5th Cir. R. 47.5.4. Neither explains how the oral
   pronouncement and written judgment materially differed. See, e.g., Ballard v.
   Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (noting we follow non-binding
   precedent only to the extent it’s “persuasive”). And we therefore decline to
   follow them.
          Perez-Espinoza also argues that our review is for abuse of discretion
   (as opposed to plain error) because he didn’t have an opportunity to object
   to his immediate-reporting requirement. See United States v. Grogan, 977
   F.3d 348, 352 (5th Cir. 2020). As noted above, however, he had an
   opportunity to object to a materially identical, 72-hour reporting
   requirement, and he failed to do so. And in any event, it does not matter
   because Perez-Espinoza loses under any standard of review.
                                  *        *         *
         For these reasons, we see no reversible error in the district court’s
   judgment.
         AFFIRMED.




                                           3